Campbell, C. J.,
delivered the opinion of the court.
The question presented by this case is not whether a husband and wife may each be. allowed a homestead as against creditors, but whether a homestead — that is, land occupied as a residence and which, in quantity and value, does not exceed the limit prescribed by law — partly owned by each spouse is exempt, and we hold that it is. “It is no concern of the creditor to which member of the family the title belongs.” If the title to both tracts of land had been in the husband" or wife singly, the exemption would have been recognized, and it cannot be that the fact that each owned part of the land affects prejudicially their claim to exemption. Partee v. Stewart, 50 Miss., 717; Lowell v. Shannon, 60 Iowa, 713; Crane v. Waggoner, 33 Ind., 83; Orr v. Shraft, 22 Mich., 260; Stout v. Rapp, 17 Neb., 462.

Affirmed.